 1

 2

 3

 4

 5

 6

 7

 8

 9                                 UNITED STATES DISTRICT COURT
10
                                 EASTERN DISTRICT OF CALIFORNIA
11
                                                   -o0O0o-
12

13
     CAROLINE LEE,                                                 No.    2:20-cv-00662-JDP(SS)
14
                            Plaintiff,
15                                                                 STIPULATION AND ORDER FOR
                                                                   EXTENSION OF
16
                                                                   TIME TO FILE PLAINTIFF’S
17          v.                                                     REPLY BRIEF
18   Andrew Saul
19
     COMMISSIONER OF SOCIAL SECURITY,                              ECF No. 21

20                     Defendant.
     _______________________________________/
21

22          IT IS HEREBY STIPULATED by and between the parties, through their respective

23   undersigned attorneys, in consideration of plaintiff’s counsel’s schedule and limitations, and with
24
     the permission of the Court, that plaintiff’s time to file a reply brief is extended to May 6, 2021.
25
            This is a second extension, requesting three additional days. Plaintiff’s counsel sustained
26
     a serious injury to a finger on his left hand requiring ongoing medical appointments and frequent
27

28   daily exercises, and most importantly reducing him to one-handed typing. An intervening brief



                                                           1
 1   with an intractable deadline, plus a hearing, court appearance, and hand therapy appointment
 2
     cause this slight further delay because all extended writing projects take longer
 3
     Dated: May 2, 2021                                   /s/    Jesse S. Kaplan
 4                                                                 JESSE S. KAPLAN
                                                                   Attorney for Plaintiff
 5

 6

 7                                                                 McGREGOR SCOTT
 8
                                                                   United States Attorney
                                                                   DEBORAH LEE STACHEL
 9                                                                 Regional Counsel, Region IX
                                                                   Social Security Administration
10

11
     Dated: May 3, 2021                                       /s/ per e-mail authorization
12
                                                                   MARCELO ILLARMO
13
                                                                   Special Assistant U.S. Attorney
14                                                                 Attorney for Defendant

15

16

17

18

19

20

21

22

23

24

25

26

27

28



                                                          2
 1                                               ORDER
 2
              The parties’ stipulation is construed as a motion. ECF No. 21. For good cause shown,
 3
     this motion is granted and plaintiff’s time to file a motion for summary judgment brief is
 4

 5
     extended to May 6, 2021.

 6

 7   IT IS SO ORDERED.
 8

 9   Dated:      May 5, 2021
10
                                                       JEREMY D. PETERSON
                                                       UNITED STATES MAGISTRATE JUDGE
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28



                                                         3
